BARFIELD, C.J.
In this workers’ compensation appeal the Special Disability Trust Fund complains that the judge of compensation claims abused his discretion in relying on the testimony of Dr. Mellman to establish the cause of claimant’s obesity. Over appellant’s competency objection, Dr. Mell-man opined on possible causes of obesity in general and admitted that he had no expertise in the area of causes for obesity. It was an abuse of discretion to admit this testimony, and the testimony could not provide competent substantial evidence upon which the judge of compensation claims could base his ruling.
The order is reversed and the case remanded for further proceedings without the testimony of Dr. Mellman on the issue of obesity.
WEBSTER and BENTON, JJ„ concur.